IN THE SUPREME COURT OF THE STATE OF NEVADA


                ROY D. MORAGA,                                         No. 68068
                Appellant,
                vs.
                JOHN SCOTT,
                                                                             FILED
                Respondent.                                                  APR 0 5 2016
                                                                             TRACE K LINDEMAN
                                        ORDER OF AFFIRMANCE               CLERI.WENJPREME C URT


                                                                              DEPUTY CLERK
                            This is a pro se appeal from a district court order granting a
                motion to dismiss in a medical malpractice action. Sixth Judicial District
                Court, Pershing County; Michael Montero, Judge.
                            While incarcerated, appellant Roy D. Moraga filed a timely
                medical malpractice complaint against respondent John Scott, M.D.' Scott
                filed a motion to dismiss with the district court based on Moraga's failure
                to comply with the provisions of NRCP 16.1(b) requiring a mandatory
                early case conference between the parties. The district court granted the
                motion. As the parties are familiar with the facts, we do not recount them
                further except as necessary to our disposition.
                              On appeal, Moraga challenges (1) the district court order
                denying his request for counsel, (2) the district court order denying his
                motion to reinstate the early case conference pursuant to NRCP 16.1(b),
                and (3) the district court order denying his motion for leave to amend.
                            We review the district court's order for an abuse of discretion.
                See Sowers v. Forest Hills Subdivision, 129 Nev., Adv. Op. 9, 294 P.3d 427,


                     'We note that Moraga failed to file a medical expert affidavit in
                support of his complaint pursuant to NRS 41A.171.


SUPREME COURT
     OF
     NEVADA


(0) 1947A
                                                                                   16, - /0s'#
                 432 (2013) ("This court will uphold the factual findings of the district court
                 as long as these findings are not clearly erroneous and are supported by
                 substantial evidence."); see also Mason-Mcnuffie Real Estate, Inc. v. Villa
                 Fiore Deu., LLC,       130 Nev., Adv. Op. 83, 335 P.3d 211, 214 (2014)
                 ("Substantial evidence is that which a reasonable mind might accept as
                 adequate to support a conclusion." (internal quotations omitted)); see also
                 Arnold v. Kip, 123 Nev. 410, 414, 168 P.3d 1050, 1052 (2007) (this court
                 reviews a district court's dismissal of a case for failure to comply with the
                 requirements of NRCP 16.1(e)(2) for an abuse of discretion due to the
                 language that the court "may" sanction noncompliance with the rule, and
                 NRCP 16.1(e)(1) outlines a similar discretionary standard for
                 noncompliance with NRCP 16.1(b)); see also Adamson v. Bowher, 85 Nev.
                 115, 120-21, 450 P.2d 796, 800 (1969) (concluding that a motion for leave
                 to amend pursuant to NRCP 15(a) is within the trial court's discretion,
                 and this court will only overturn its decision upon a showing of abuse of
                 discretion).
                                We conclude that the district court did not abuse its discretion.
                 First, the district court relied on substantial evidence in its decision to
                 deny Moraga's request for counsel.      See Rodriguez v. Eighth Judicial Dist.
                 Court, 120 Nev. 798, 804, 808 (2004) (concluding that there is no right to
                 appointed legal counsel in a civil case in Nevada absent a statute
                 requiring such appointment, and neither due process nor the Sixth
                 Amendment guarantee the right to counsel in civil proceedings). Second,
                 the district court did not abuse its discretion in denying Moraga's motion
                 to reinstate the early case conference pursuant to NRCP 16.1(b)(1).          See
                 NRCP 16.1(b)(1) ("[W]ithin 30 days after filing of an answer by the first
                 answering defendantH ... the parties shall meet in person to confer and

SUPREME COURT
      OF •
    NEVADA
                                                          2
(0) 1947A err,
                    consider the nature and basis of their claims and defenses and possibilities
                    for a prompt settlement or resolution of the case . . . . The attorney for the
                    plaintiff shall designate the time and place of each meeting."); see also
                    NRCP 16.1(g) (providing that a party must comply with NRCP 16.1 even if
                    not represented by an attorney). Third, the district court did not abuse its
                    discretion in denying Moraga's motion for leave to amend because
                    Moraga's arguments in support of amendment lacked merit under NRCP
                    16.1.
                                Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.



                                                                    i.4_42t .         , J.
                                                        Douglas




                                                        Gibbons




                    cc: Hon. Michael Montero, District Judge
                         Roy Daniels Moraga
                         Attorney General/Carson City
                         Pershing County Clerk




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    cleP